            Case 5:20-cv-00617-FB-ESC Document 69 Filed 01/04/21 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

Anna Gonzalez and Ronald K. Page, Plaintiffs

vs.                                                 Case No.: 5:20-cv-00617
State Farm Life Insurance Company, Defendant


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Sophia G. Gold                                           , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Anna Gonzalez and Ronald K. Page                  in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Kaliel PLLC                                              with offices at:

               Mailing address: 1875 Connecticut Avenue NW, 10th Floor

               City, State, Zip Code: Washington, DC 20009

               Telephone: (202) 350-4783                    Facsimile: (202) 871-8180


       2.      Since    December 12, 2015                     , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 307971                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               See Attachment "A"
     Case 5:20-cv-00617-FB-ESC Document 69 Filed 01/04/21 Page 2 of 4

4.      Applicant is presently a member in good standing of the bars of the courts listed above,

        except as provided below (list any court named in the preceding paragraph before which

        Applicant is no longer admitted to practice):

        N/A




5.      I      have         have not previously applied to Appear Pro Hac Vice in this district

        court in Case[s]:

        Number: 6:19-cv-00506                on the 4      day of November               , 2019 .

        Number:                              on the        day of                        ,         .

        Number:                              on the        day of                        ,         .

6.      Applicant has never been subject to grievance proceedings or involuntary removal

        proceedings while a member of the bar of any state or federal court, except as

        provided:
        N/A




7.      Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

        except as provided below (omit minor traffic offenses):

        N/A




8.      Applicant has read and is familiar with the Local Rules of the Western District of Texas

        and will comply with the standards of practice set out therein.
               Case 5:20-cv-00617-FB-ESC Document 69 Filed 01/04/21 Page 3 of 4

          9.      Applicant will file an Application for Admission to Practice before the United States

                  District Court for the Western District of Texas, if so requested; or Applicant has

                  co-counsel in this case who is admitted to practice before the United States District

                  Court for the Western District of Texas.

                  Co-counsel: Warren T. Burns, Burns Charest LLP

                  Mailing address: 900 Jackson Street, Suite 500

                  City, State, Zip Code: Dallas, TX 75202

                  Telephone: (469) 904-4550


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Sophia G. Gold                            to the Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                         Sophia G. Gold
                                                        [printed name of Applicant]


                                                        [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 4th day of January                    , 2021 .

                                                         Sophia G. Gold
                                                        [printed name of Applicant]


                                                        [signature of Applicant]
      Case 5:20-cv-00617-FB-ESC Document 69 Filed 01/04/21 Page 4 of 4




                                         Attachment A
                                  Admissions Sophia G. Gold


                        Court                                     Date of Admission
U.S. District Court, Southern District of California   February 18, 2016
U.S. District Court, Central District of California    May 2, 2017
U.S. District Court, Northern District of California   June 28, 2017
U.S. District Court, District of Columbia              March 6, 2017
U.S. District Court, Eastern District of California    March 22, 2018
U.S. District for the District of Colorado             February 6, 2019
Eastern District of Arkansas                           September 25, 2019
Western District of Arkansas                           September 25, 2019
Western District of Michigan                           September 13, 2019
Eastern District of Michigan                           August 14, 2020
U.S. Court of Appeals, Ninth Circuit                   September 23, 2020
